Citation Nr: 0518059	
Decision Date: 07/01/05    Archive Date: 07/14/05	

DOCKET NO.  04-07 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran is entitled to improved disability 
pension benefits based upon his income.

(The issues of entitlement to increased ratings for residuals 
of cold injury of the left and right foot, each evaluated as 
10 percent disabling from June 27, 2000, and 30 percent 
disabling from April 16, 2002, are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's claim for 
disability pension on the basis that his annual countable 
income exceeded the maximum annual income limitation.


FINDING OF FACT

As of May 2002 the veteran's annual countable income 
consisted of his Social Security benefits and Social Security 
benefits for his spouse; this amount exceeded $12,516.


CONCLUSION OF LAW

The veteran's countable annual income is in excess of the 
limit for payment of improved disability pension benefits.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.271, 3.272 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Governing regulations provide that payments of any kind from 
any source shall be counted as income in the year in which 
received unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a) (2004).  This would include 
recurring income such as Social Security benefits.  Id.

The maximum annual income limitation for a veteran with a 
spouse from December 1, 2001, was $12,516.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. § 3.23 (2004); M21-1, Part 1.

When the veteran submitted his claim in May 2002, he reported 
that he received Social Security benefits in the monthly 
amount of $1,152, and that his spouse received Social 
Security benefits in the monthly amount of $444.

By official letter, dated in December 2003, the veteran was 
requested to provide VA with information regarding his 
current family income and net worth as well as medical 
expenses.  The veteran did not respond to that letter.

Therefore, the evidence reflects that the veteran's annual 
income, in May 2002, was in excess of $19,000.  At that time, 
the maximum annual income limitation for a veteran and a 
spouse was $12,516.  Therefore, a preponderance of the 
evidence supports the conclusion that the veteran's countable 
annual income exceeded the maximum yearly limit of $12,516.  
Accordingly, a preponderance of the evidence is against the 
veteran's claim of entitlement to improved disability pension 
benefits because his income is excessive.

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b)(c) (2004).

The Court's decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  
Here, a Section 5103(a) notice specific to the issue of 
whether the veteran is entitled to improved disability 
pension benefits based upon his income was not provided prior 
to the October 2002 decision denying his claim for improved 
disability pension because of excessive income.  However, the 
veteran has the right to content-complying notice and proper 
subsequent VA process.

The Board finds that the veteran has been provided with 
proper subsequent VA process.  Here, the Board concludes that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  VCAA notice was 
provided to the veteran by official letter dated in December 
2003.  This letter requested that the veteran provide 
additional information concerning his income and medical 
expenses.  He was informed that he must submit evidence 
showing that he had qualifying income and net worth in order 
to qualify for pension.  This effectively informed him that 
evidence of qualifying income was not of record and was 
necessary to substantiate the claim.  It also effectively 
informed him that he was expected to provide this 
information, and advised him as to what information and 
evidence VA could provide.  With consideration of the 
particular aspects of this issue, the Board also concludes 
that the direction to the veteran that he was to provide 
evidence regarding his current family income was the same as 
telling him to provide any evidence in his possession that 
pertains to the claim because evidence with respect to his 
income is the evidence that was in his possession that would 
be pertinent to the claim.

The statement of the case informed the veteran of the 
governing laws and regulations and the reason that his claim 
was denied.  It also provided him with VCAA implementing 
regulations.

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App. 
at 120-121.

The aforementioned VCAA letter, together with the statement 
of the case, informed the veteran of these things.

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a 
de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board and subsumed by 
the appellate decision becomes the single and sole decision 
of the Secretary on the matter under consideration.  See 
38 C.F.R. § 20.1104.  In this case, since each of the four 
content requirements of the VCAA notice has been fully 
satisfied, any error in not providing a notice prior to the 
initial adjudication is harmless error.

With respect to the VA's duty to assist, VA has requested 
that the veteran provide current information regarding his 
family income and medical expenses.  The veteran did not 
respond.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In these circumstances, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.


ORDER

The veteran is not entitled to improved disability pension 
benefits based upon his income, and the appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


